United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pocono Lake, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1763
Issued: April 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 14, 2007 merit decision denying her claim for an employmentrelated February 13, 2006 injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on February 13, 2006.
FACTUAL HISTORY
On February 13, 2006 appellant, then a 56-year-old mail carrier, filed a claim alleging
that at 6:45 a.m. on that date she sustained a “head injury” and “bruised body” when she slipped
on ice while putting salt down. Her regular hours were 7:00 a.m. to 3:30 p.m. Her supervisor
stated on the reverse of the claim form, “Employee was not on the clock and not authorized to
salt parking lot.” On the front of the form, Rudy Marinacci, the manager of customer service,

stated that he observed appellant shoveling snow before she fell and indicated that she “was not
instructed to do this.” Mr. Marinacci stated that he told appellant to stop shoveling and that she
fell as she turned towards him.1
In a March 24, 2006 statement, appellant indicated that she was a safety officer for her
station and asserted that on February 13, 2006 she placed some salt on the slippery parking lot
because she knew that the “maintenance guy was out sick.” Appellant submitted several reports
of attending physicians, including reports of Dr. Michael Alexiades, a Board-certified orthopedic
surgeon, who indicated that a right hip intertrochanteric fracture needed to be ruled out.
In a February 17, 2006 statement, Bobbie Solomon, an injury compensation specialist,
indicated that appellant was not on the clock when she was shoveling and salting the snow. She
stated: “This is not part of her job nor was she in the performance of her letter carrier duties.
She fell on the ice while doing something she [was] not asked or authorized to do.”
In a March 31, 2006 decision, the Office denied appellant’s claim on the grounds that she
did not show that her claimed February 13, 2006 injury occurred in the performance of duty.
The Office determined that appellant was not injured in the performance of duty because she was
off the clock at the time of her fall and was not performing her letter carrier duties or something
incidental to her duties.
Appellant requested reconsideration of the Office’s March 31, 2006 decision. In a
March 14, 2007 statement, appellant’s counsel argued that she was in the performance of duty
when she fell on February 13, 2006 because, as a safety officer for her workplace, her actions of
salting and shoveling were incidental to her employment. He claimed that appellant provided a
substantial benefit to her employer by increasing the safety of the workplace for all employees.
Appellant submitted additional medical evidence including a January 4, 2007 report in which
Dr. Alexiades stated that she sustained a traumatic contusion to the right trochanteric region
resulting in acute traumatic bursitis due to the February 13, 2006 fall. He indicated that appellant
might have sustained a closed head or brain injury as a result of the fall, but recommended that
she see a neurologist to evaluate this matter.
In an April 27, 2007 statement, Mr. Marinacci stated that appellant was the safety captain
for the employing establishment. He asserted that the role of a safety captain was to observe the
employing establishment and fill out a safety checklist each day and report any unsafe
conditions. He indicated that safety captains may also assist in filing PS Forms 1767 for
reporting a hazard or unsafe condition or practice. Mr. Marinacci stated that the duties of the
safety captain do not include rectifying unsafe conditions beyond reporting them to management.
He indicated that nobody asked appellant to salt or shovel on February 13, 2006. On April 30,
2007 Ms. Solomon stated that appellant’s duties did not include shoveling or salting and that she
was not asked to perform such actions on February 13, 2006.

1

The record also contains a similar statement of Mr. Marinacci, dated February 17, 2006. He indicated that
appellant fell at the foot of the stairs leading to the loading dock

2

In a May 14, 2007 decision, the Office affirmed its March 31, 2006 decision. The Office
determined that appellant was not performing her duties or activities reasonably incidental to her
duties when she fell on February 13, 2006.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides for the payment of compensation for
“the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.”3 In deciding whether an injury is covered by the Act, the test is whether,
under all the circumstances, a causal relationship exists between the employment itself or the
conditions under which it is required to be performed and the resultant injury.4 The phrase “while
in the performance of duty” has been interpreted by the Board to be the equivalent of the
commonly found prerequisite in workers’ compensation law of “arising out of and in the course
of employment.”5 The phrase “course of employment” is recognized as relating to the work
situation and more particularly, relating to elements of time, place and circumstance. In
addressing this issue, the Board has stated the following:
“In the compensation field, to occur in the course of employment, in general, an
injury must occur: (1) at a time when the employee may reasonably be said to be
engaged in his or her master’s business; (2) at a place where he or she may
reasonably be expected to be in connection with the employment; and (3) while
he or she was reasonably fulfilling the duties of his or her employment or engaged
in doing something incidental thereto.”6
The Board has noted that the course of employment for employees having a fixed time and place
of work includes a reasonable interval before and after official working hours while the
employee is on the premises engaged in preparatory or incidental acts and what constitutes a
reasonable interval depends not only on the length of time involved, but also on the
circumstances occasioning the interval and the nature of the employee’s activity.7 This alone is
not sufficient to establish entitlement to compensation. The employee must establish the
concurrent requirement of an injury “arising out of the employment.” “Arising out of
employment” requires that a factor of employment caused the injury. It is incumbent upon the
2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8102(a).

4

Julian C. Tucker, 38 ECAB 271, 272 (1986).

5

Charles Crawford, 40 ECAB 474, 476-77 (1989).

6

Mary Keszler, 38 ECAB 735, 739 (1987).

7

See Venicee Howell, 48 ECAB 414 (1997); Narbik A. Karamian, 40 ECAB 617 (1989). In the cases concerning
what constitutes a reasonable interval before or after work, the Board has been influenced by the activities engaged
in by the employees before or after work. In Venicee Howell, the Board found coverage when the employee was
injured five minutes after work while performing the incidental task of submitting a job bid. However, in Arthur A.
Reid, 44 ECAB 979 (1993), the Board denied coverage when the employee was injured 45 minutes after work while
engaging in a private conversation.

3

employee to establish that the claimed injury arose out of his or her employment; that is, the
accident must be shown to have resulted from some risk incidental to the employment. In other
words, some contributing or causal employment factor must be established.8
The Board has found that some actions are not job duties but are sufficiently related to
such duties or specific instructions to be considered incidental to the employment.9 In his
treatise on workers’ compensation, Professor Larson indicates that, if the ultimate effect of the
employee’s helping others is to advance her employer’s work by removing obstacles or
otherwise, it should not matter whether the immediate beneficiary of the helpful activity is a
coemployee, independent contractor, employee of another employer or a complete stranger.
Professor Larson described several cases where coverage was found when employees were
injured while attempting to rectify unsafe conditions.10 In other cases, the Board’s denial of
coverage has been at least partially due to the seemingly personal nature of the employee’s
actions.11
ANALYSIS
The Board finds that the evidence establishes that an employment incident occurred on
February 13, 2006 while appellant was in the performance of duty. The case will be remanded to
the Office to determine whether an employment injury occurred as a result of this accepted
employment incident.
Appellant fell while she was shoveling snow and putting down salt at the foot of the steps
leading to the employing establishment’s loading dock. The employing establishment has not
contested that the fall occurred on the premises. However, the fall occurred 15 minutes before
appellant’s usual starting time and she had not clocked in for the day. Appellant claimed that she
was doing something incidental to her employment because she was the safety officer for the
employing establishment and knew that the maintenance worker had called in sick. It is not
contested that appellant’s duties did not include shoveling or salting and that no employing
establishment official asked her to perform such actions on that day.
The Board finds that appellant’s actions on February 13, 2006 were reasonably incidental
to her job and the employing establishment’s mission. Appellant had a safety purpose for her
actions and she was the safety captain at the employing establishment. As noted by Professor
Larson, if the ultimate effect of the employee’s helping others is to advance her employer’s work
8

See Venicee Howell, supra note 7.

9

See Maryann Battista, 50 ECAB 343 (1999) (finding that delivering signs and a bad check list and checking on
a customer’s telephone request, while not the claimant’s job duties, were reasonably incidental to her job duties);
Venicee Howell, supra note 7 (finding that submitting a job bid, while not one of the claimant’s job duties, was
reasonably incidental to the her job duties).
10

See A. Larson, The Law of Workers’ Compensation, § 27.02 (2008).

11

See Margaret Gonzalez, 41 ECAB 748, 751-54 (1990) (finding that pushing a coworker’s vehicle after the end of
a workday was not related to the claimant’s reasonable fulfillment of her employment duties or of something incidental
thereto); Narbik A. Karamian, 40 ECAB 617, 618-20 (1989) (finding that changing a tire after the end of a workday
was not related to the claimant’s reasonable fulfillment of his employment duties or of something incidental thereto).

4

by removing obstacles or otherwise, it should not matter who is the immediate beneficiary of the
helpful activity.12 Appellant’s shoveling and salting at the foot of the steps leading to the
employing establishment’s loading dock helped to remove an obstacle which could have caused
injury to whoever passed through that area. Although the employing establishment asserted that
her role as a safety captain was designed to only report of unsafe conditions and not rectify them,
it was not unreasonable for appellant to address a condition which posed an imminent threat to
the safety of herself and her coworkers. The record reflects that the usual maintenance person
did not come into work that day. Appellant’s actions on February 13, 2006 are not analogous to
those cases where the Board’s denial of coverage was due to the personal nature of the
employee’s actions.13 For these reasons, her choice to engage in shoveling and salting should be
considered actions which are not job duties but are sufficiently related to such duties or specific
instructions to be considered incidental to the employment.14
The Board notes that the February 13, 2006 fall occurred before appellant’s regular
starting time and before she clocked in for work. As noted, however, the course of employment
for employees having a fixed time and place of work includes a reasonable interval before and
after official working hours while the employee is on the premises engaged in preparatory or
incidental acts. What constitutes a reasonable interval depends not only on the length of time
involved, but also on the circumstances occasioning the interval and the nature of the employee’s
activity.15 Appellant’s accident on February 13, 2006 occurred about 15 minutes before the
usual time that she clocked in. The Board finds that, under the circumstances of the present case,
particularly given the fact that her actions were incidental to her employment, her injury
occurred within a reasonable interval before she started work.16
For these reasons, appellant has established the existence of an employment incident
while she was in the performance of duty on February 13, 2006. She submitted a January 4,
2007 report in which Dr. Alexiades, a Board-certified orthopedic surgeon, addresses a traumatic
contusion to the right trochanteric region resulting in acute traumatic bursitis due to the
February 13, 2006 fall. Dr. Alexiades indicated that appellant might have sustained a closed
head or brain injury as a result of the fall, but recommended that she see a neurologist to evaluate
this matter. The Board finds that, under these circumstances, the case should be remanded to the
Office for further development of the medical evidence. After such development it deems
necessary, the Office should issue an appropriate decision on this matter.

12

See supra note 10 and accompanying text.

13

See supra note 11 and accompanying text.

14

See supra note 9 and accompanying text.

15

See supra note 7 and accompanying text.

16

The Board notes that the relevant facts of appellant’s case are more similar to the facts of Venicee Howell than
to the facts of Arthur A. Reid. See supra note 7.

5

CONCLUSION
The Board finds that the evidence establishes that an employment incident occurred on
February 13, 2006 while appellant was in the performance of duty. The case will be remanded to
the Office to determine whether an employment injury occurred as a result of this accepted
employment incident.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 14, 2007 decision is modified to reflect that the evidence establishes that an employment
incident occurred on February 13, 2006 while appellant was in the performance of duty. The case
is remanded to the Office for further proceedings consistent with this decision of the Board.
Issued: April 22, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

